Case 1:18-cv-23125-RNS Document 151 Entered on FLSD Docket 10/01/2019 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:18-cv-23125-RNS

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANT and STATE
  FARM FIRE and CASUALTY
  COMPANY

                Plaintiff,

                vs.

  HEALTH AND WELLNESS SERVICES,
  INC., BEATRIZ MUSE, LAZARO MUSE,
  HUGO GOLDSTRAJ, MANUEL FRANCO,
  MEDICAL WELLNESS SERVICES, INC.,
  NOEL SANTOS, ANGEL CARRASO,
  JORGE RAFAEL COLL, PAIN RELIEF
  CLINIC OF HOMESTEAD, CORP., JESUS
  LORITES and JOSE GOMEZ-CORTES,

            Defendants.
  _______________________________/


       DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE TO DEFENDANTS’
            MOTION FOR ORDER TO REOPEN DISCOVERY [D.E. 150]


         Defendants, MEDICAL WELLNESS SERVICES, INC., NOEL SANTOS,

  LAZARO MUSE and BEATRIZ MUSE (“Defendants”), file their Reply and state as

  follows:

     1. Plaintiffs have filed a twelve (12) page response in opposition to Defendants’ motion

         to reopen limited discovery [D.E. 143] essentially arguing that Defendants’ motion

         should be denied because Defendants failed to act with due diligence in seeking to

         take the subject co-defendant depositions before the fact discovery cut off; and, that

         the taking of these two depositions may impact the Court’s scheduling order.
Case 1:18-cv-23125-RNS Document 151 Entered on FLSD Docket 10/01/2019 Page 2 of 3



        2. Ironically and simultaneously, as a courtesy to the Plaintiffs and in good faith,

            Defendants have agreed to the depositions of co-defendant Manuel Franco (set for

            September 27, 2019), of witness Annalie Campa (set for October 2, 2019), and of

            co-defendant Jesus Lorites (set for October 14, 2019) to take place well after the fact

            witness discovery cut-off date1.

        3. The Defendants did not object to extending the fact discovery deadline to

            accommodate Plaintiffs taking these depositions requiring them to seek court

            intervention. Quite the opposite.

        4. Moreover, Plaintiffs have recently filed a motion for leave to amend the complaint -

            almost one year after the deadline to amend the pleadings - ignoring their own

            argument that such a request at this stage in the litigation will certainly impact the

            scheduling order.

        5. Thus, it is Plaintiffs themselves who have failed to act with due diligence in seeking

            leave to amend the complaint and setting fact witness depositions outside of the

            scheduling order deadlines.

        6. Plaintiffs’ obstinate position resulting in litigating this instant motion is merely to

            delay in the hopes that more time passes and this Court will be inclined to deny

            Defendants’ motion.

        WHEREFORE, Defendants pray this Court enter an order granting the reopening of

        discovery for the limited purpose of accomplishing two depositions.




  1
      August 30, 2019.
                                                     2
Case 1:18-cv-23125-RNS Document 151 Entered on FLSD Docket 10/01/2019 Page 3 of 3



                                             Respectfully submitted,

                                              s/ Richard J. Diaz
                                             __________________________
                                             Richard J. Diaz, Esq.
                                             3127 Ponce De Leon Blvd.
                                             Coral Gables, FL 33134
                                             Telephone: (305) 444-7181
                                             Facsimile: (305) 444-8178
                                             F.B.N. 0767697



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed via CM/ECF and served electronically on all parties of record this 1st day of October,
  2019.

                                                            s/ Richard Diaz
                                                               ______________________
                                                                   Richard J. Diaz, Esq.




                                               3
